 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetrolaneAlaska Gas Service,Inc. and InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpersof America, Local 959. Case 19-CA-5992July 27, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNINGAND PENELLOOn March 13, 1973, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and General Counselfiled cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the Ad-ministrative Law Judge's Decision in light of the ex-ceptions and briefs and has decided to affirm theAdministrative Law Judge's rulings, findings,' andconclusions and to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Petrolane Alaska Gas Service, Inc., Ju-neau, Alaska, its officers, agents, successors, and as-signs,shalltake the action set forth in theAdministrative Law Judge's said recommended Or-der.iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products,Inc, 91 NLRB 544(1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefully examined therecord and find no basis for reversing his findingsGeneral Counsel excepts to the Administrative Law Judge's treatment ofDolan's testimony describing what happened on the evening of July 19 whenhe was assisting Christensen in disconnecting the tractor from the trailerThis process involved Christensen's trying to Jerk the tractor free of the trailerby driving the truck forward in short spurts The Administrative Law Judgestated that he could not fully credit Dolan's testimony that Christensen drovethe tractor forward on the basis of hand signals relayed by Dolan fromSexton, finding such testimony inconsistent not only with that of Sexton, butalso with that of Christensen and previous testimony that Dolan himself hadgivenThus, combining what he considered to be the credible portions ofeach of the three witnesses' testimony, the Administrative Law Judge found,inter aim,that Dolan saw Sexton motioning to stop after the truck was jerkedforward for a second time and that he "either negligently failed to react toSexton's expressed agitation or simply ignored it" in conveying instructionsto Christensen to jerk the tractor ahead for a third time General Counselcontends that this finding was premised solely on the Administrative LawJudge's misreading of portions of Dolan's testimony, which led the Adminis-trative Law Judge to erroneously conclude that Dolan's testimony was incon-sistent with other testimony he gave and testimony given by Christensen, andthus, largely as a result of that erroneous conclusion, to find that the twoemployees acted negligently in connection with the July 19 incidentWe have studied Dolan's testimony carefully, and unlike the Administra-tive Law Judge, find no inconsistency in Dolan's testimony in this regard andtestimony which he had previously given or that given by Christensen It isnot clear here, however, to what extent the Administrative Law Judge'schallenged fact findings were based on this misreading of Dolan's testimony,and to what extent, if any, they were based on credibility resolutionsWhileunder these circumstances we would normally remand the case to the Admin-istrative Law Judge for clarification, we find it unnecessary to do so hereFor we are persuaded, as he was, that, even if there were some carelessnesson the part of Dolan or Christensen with respect to the incident of July 19,Respondent's decision to discharge the employees some 5 days later and justbefore a scheduled Board election was to be held was motivated by itsopposition to the union activity of these employeesWe note in this respect,as did the Administrative Law Judge, the significant and obvious incongruitybetween Sexton's exaggerated expression of deep concern for the "seriousbreach of safety rules" which allegedly led him to discharge Dolan, as wellas Christensen (some 5 days later), and Sexton's repose of trust and confi-dence in Dolan to take over Sexton's duties in tending to the business whileSexton went on vacation between July 19 and 242Chairman Miller agrees that a bargaining order is appropriate herein asa part of the remedy, but in accordance with his separate views as expressedinUnited Packing Company of Iowa, Inc,187 NLRB 878, andGeneral Sten-cils, Inc.195 NLRB 1109, he would predicate such order solely on the seriousand extensive 8(a)(I) and (3) violations of the RespondentDECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge: This casewas tried in Juneau, Alaska, on December 5, 1972. Thecharge was filed on August 11, 1972,' and amended onAugust 29, by the International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, Local959, herein called the Union. The complaint issued on Sep-tember 22, and as amended at the hearing alleges that Petro-lane Alaska Gas Service, Inc., herein called Respondent,violated Section 8(a)(1), (3), (4), and (5) of the NationalLabor Relations Act, as amended.ISSUESThe primary issues are-1.Whether Respondent violated Section 8(a)(1) of theAct by threatening to discharge its employees if theyjoinedthe Union or selected it to represent them; by threateningto discharge an employee because he gave testimony underthe Act; and by interrogating employees concerning theirunion activities.2.Whether Respondent violated Section 8(a)(3) and (1)of the Act by discharging its employee Duane Christensenbecause he joined the Union, and violated Section 8(a)(3),(4), and (1) of the Act by discharging its employee PhillipDolan because he joined the Union and gave testimony ina proceeding before the National Labor Relations Board.3.Whether Respondent violated Section 8(a)(5) and (1)of the Act by refusing to recognize and bargain with theiAll dates are in 1972 unless otherwise specified205 NLRB No. 5 PETROLANEALASKAGAS SERVICEUnion as the representative of its employees.All parties were given full opportunity to participate, tointroduce relevant evidence,to examine and cross-examinewitnesses,to argue orally, and to file briefs.Briefs, whichhave been carefully considered,were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent,an Alaskancorporation engaged in the dis-tribution and sale of liquid petroleum gas and related sup-plies,maintains a place of business at Juneau,Alaska.During the year immediately preceding the issuance of com-plaint,which was representative of its annual operations,Respondent's total dollar volume was in excess of $500,000.During the same period,itpurchasedand caused to betransported to Juneau,Alaska, directlyfrom points outsideAlaska, goodsvalued in excess of$50,000.Respondent is anemployerwithin the meaning of Section2(6) and (7) of theAct.11THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. TheBackgroundRespondent sells liquified petroleum gas (LPG)and ap-pliances in which LPG is used.The LPGispropane orbutane which can be transported and stored in liquid formbut which can be used as a gaseous fuel under normaltemperatures and pressures.Respondent does business inmany locations,including ones in Fairbanks and Juneau,Alaska. Its regional manager for the State of Alaska, IvanJaques, maintains his headquarters in Anchorage, Alaska.Cramer Sexton,who reports to Jaques,is the district manag-er in charge of Respondent's operations in Juneau.'Phillip J.Dolan was hired by Sexton as a driver-salesmanat Respondent's Juneau facility on February7, 1972. Hefilled storage tanks and cylinders,delivered LPG, and soldappliances.In May or June 1972, he became a serviceman,repairing small appliances such as hot water heaters andstoves.On April 4,1972, Duane Christensen was hired by Sextonas a driver-salesman at the Juneau facility. He continued todrive, deliver LPG to customers,and make sales of appli-ances throughout his employment.Both Dolan and Chris-tensen were dischargedon July 26,1972. During the timethey both worked for Respondent,the entire employee com-2The complaint alleges, the answer admits and I find that Sexton is anagent acting on Respondent's behalf and is a supervisor within the meaningof Sec 2(11) of the Act69plement at theJuneau facilityconsisted of a district manag-er (Sexton),two employees in the productiondepartment(Dolan and Christensen),and apart-time office girl.William Ruhleis the business representativeof the Unionin the Juneau area. Before moving to Juneauin April 1972,RuhlerepresentedtheUnionin its dealingswithRespondent's Fairbanksfacilitywhere a collective-bargain-ing agreement was inforce.On May4,Ruhle visitedRespondent's Juneau facility in themistaken belief that theJuneau operationwas covered by the Fairbankscontract.On thatoccasion,hediscussedthematterwithRespondent's district manager, CramerSexton. Dolan wasalso present.Sexton told Ruhle that therewas no contractin Juneau and suggestedthat he checkwith Regional Man-ager Ivan Jaquesin Anchorage.On May 8,Dolan went to Ruhle's office and askedwhetherRespondentcouldfirehim forparticipating inunion activities. Ruhle informed him of his rights under theAct. Dolan thensigned a union authorizationcard datedMay 8 that read:I herebydesignate the International Brotherhood ofTeamsters,Local 959 torepresent me for the purposeof collective bargaining and inany andall other situa-tionsthat may arise under theoperationof the Nation-alLaborRelationsAct and/or with any individualemployer where the provisions of the National LaborRelationsAct are invoked. I hereby revoke any otherauthorizationexecuted by me.On May 18 Duane Christensen spoketo Ruhle and hesigned an authorizationcard dated May 18with the samewording.On May 19, Ruhle maileda registered letter to Respon-dent advisingit that the Unionrepresented a majority of itsemployees and requesting a time, date, and place to discussa collective-bargaining agreement.3The letterwas receivedby Respondent on May 20.On May 23 the Unionfiled a petition for an election withthe Boardin Case 19-RC-6222. On June 30,a hearing washeld on the petitionin which Dolan testified.An agreementfor consent electionwas approved on July 19 which provid-ed for the following unit:All driversand servicemenemployed byRespondent atits Juneau,Alaska facility,excluding all professionaland office clericalemployees,guards and supervisorsas definedin the Act, and all other employees.That unit is appropriate for thepurposes of bargaining .4The entirebargaining unit consistedof Dolan and Chris-tensen. Beforethe scheduled election could be held, bothDolanand Christensen were discharged.Respondent hasrefused to recognizethe Unionas the representative of itsemployees.3The letter is dated May 17, 1972 However,Ruble credibly testified thatthe date resulted from a clerical error and that he wrote the letter on May18, after Christensen signed an authorization card,and mailed it on May 19His testimony is supported by the return receipt for the registered letter whichshows a delivery date of May 204 The findings in this paragraph are based on allegations in the complaintwhich are admitted in the answer 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The Allegations that Respondent ViolatedSection 8(a)(1) of the Act and OtherIncidents Indicating AnimusToward the UnionThe complaint as amended at the hearing alleges thatRespondent on various dates threatened employees withtermination if they joined or assisted the Union, interrogat-ed employees concerning their union activities, and threat-ened to terminate Dolan because he testified at a Boardheanng. In addition, other matters were litigated which al-legedly demonstrate Respondent's animosity toward theUnion and shed light on the discharge of Dolan and Chris-tensen.1.The threats to discharge-facts and conclusionsOn May 4, Ruhle spoke to Sexton in Dolan's presenceconcerning the application of the Fairbanks contract toJuneau. After Ruhle left, Dolan asked Sexton what Respon-dent thought of unions and what would happen if hejoinedthe Union. Sexton replied that if Dolan joined the Union he(Sexton) would run him off the first chance he had. Sexton,in histestimony, admitted that he told Dolan that if he(Dolan) went for the Union he would be fired. Sexton wenton to aver, however, that he said it in a lighthearted mannerand was not serious. Dolan credibly testified that he tookSexton's remark seriously. Sexton was the only representa-tive of management at the Juneau facility and was the manwho had hired Dolan. The threat to discharge Dolan if hejoined the Union came shortly after Sexton told Ruhle thatthe Fairbanks contract did not apply to Juneau. In thesecircumstances, Dolan's assumption that the threat was ameaningful one was clearly warranted.Before signing the union authorization card on May 8,Dolan was told about his rights under the Act by Ruhle.After the petition for an election was filed, Respondentposted a notice on the bulletin board setting forth thoserights. On June 9, Dolan sought to ascertain whether inter-vening events had changed Sexton's attitude. In a conversa-tion with Sexton in a restaurant called "The Barn," Dolanagain asked Sexton what he thought about unions. Sextonreplied that he thought they were outdated. Dolan thenasked what would happen if he joined one. Sexton repliedthat Dolan would be run off and that he was tired of peoplegetting rich off the Company.5Dolan testified in the June 30 hearing on the representa-tion petition. At the hearing, Dolan testified that he had notbeen receiving certain commissions. On July 3, Sextonspoke to Dolan about that testimony in the Respondent'sfront office in the presence of Christensen. Sexton told Do-lan to stop crying to Ruhle about benefits and to keep trackof the sepal numbers on items he sold so that benefits couldbe determined. Sexton then told Dolan that because of thattestimony he (Dolan) was just about through there.' Later5 These findings are based on the credited testimony of Dolan Sextontestified that he didn't recall the June 9 conversation However, when askedabout it a second time he averred that he might have said it, but that whathe meant was that he thought they would be glad to have a job, learn a trade,and work up to raises like everyone elsethe same day Sexton had a conversation with Christensen.Sexton told Christensen the names of those who had beenpresent at the Labor Board hearing and then said that,because Phil Dolan had testified, they might have to let himgo.7On July 8, Sexton spoke to Dolan and Christensen in thecompany office. Sexton told them that if they went unionRespondent couldn't afford to pay wages for two unionemployees and one would have to be fired. Sexton also saidthat Christensen would be the one let go because he had lessseniority than Dolan.8As found above, Respondent through Sexton: on May 4and June 9 threatened to discharge Dolan if he joined theUnion; on July 3 threatened to discharge Dolan because ofhis testimony in the representation proceeding; and on July8 threatened to discharge Christensen if the employees se-lected the Union to represent them.' By such conduct, Re-spondent interferedwith,restrained,andcoercedemployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act and therefore violated Section 8(a)(1) ofthe Act.2.The interrogation-facts and conclusionsThe petition for an election was filed on May 23. Abouta week after the notice concerning the petition had beenposted by Respondent, Sexton approached Christensen inthe company office and asked him if Dolan was the personwho had induced him to go union. Christensen replied thathe had been interested in going union since the precedingJanuary and that his name had been on the unionlist.10On July 10, in Respondent's office, Sexton told Dolanthat he (Dolan) was an instigator and asked him if he wasthe person who persuaded Christensen to sign a card. Dolanreplied that he had not persuaded Christensen and thatChristensen was interested in joining the Union even beforehe started working for Respondent."As found above, Respondent through Sexton interrogat-ed both Dolan and Christensen concerning their union ac-tivity. In the circumstances present here, such interrogationThese findings are based on the credited testimony of Dolan and Chris-tensen Sextontestified that he had been misunderstood in this conversationand that he told Dolan that he (Dolan) had lost Randy Sexton's (CramerSexton's brother) job because of the testimony at the heanng that Randy wasa warehouseman For the reasons set forth in detailinfra,Ido not believethat Sexton was a credible witness I do not credit his version of the conversa-tion7These findings are based on the credited testimony of Christensen Sex-ton did not refer to this conversation in his testimony8These findings are based on the credited and uncontradicted testimonyof Dolan and Christensen9Though veiled in the language of economic prediction,Sexton's state-ments concerningChristensen's discharge were not protectedfree speech butwere impermissible threats of economic reprisal to be taken solely onRespondent's own volition SeeN L R B v Gissel Packing Co,395 U S 575,617-620 (1969),Blaser Tool & Mold Company,196 NLRB 374,BancroftManufacturing Co, Inc,189 NLRB 61910These findings are based on the credited testimony of Christensen. Sex-ton testified concerning a conversation he had with Dolan which related toChristensen's union membership, but he did not refer to a direct conversationwith Christensen11These findings are based on the credited testimony of Dolan.Sextontestified that he thought he did ask whether Dolan had persuaded Christen-sen to be in favor of the Union in further testimony, he averred thathe askedDolan if Christensen had joined the Union PETROLANE ALASKA GAS SERVICEcould serve no legitimate employer purpose.12 Particularlyin the light of Respondent's threats to discharge employeesbecause of union activities, the interrogation was intimidat-ing in nature and interfered with Section 7 rights in violationof Section 8(a)(1) of the Act.133.Additional indications of Respondent'sanimus toward the UnionIt had been customary for Dolan and Christensen to workon motorcycles or hobbies in Respondent's shop after itclosed at 5 p.m. Near the end of June, Sexton spoke toDolan in the plant and told him if they went union the doorswould close at 5 o'clock and there would be no more hob-bies or working on motorcycles after the shop closed.14C. TheDischargeof Dolanand Christensen1.The alleged misconducta.The contentionsThe General Counsel contends in effect not only thatRespondent threatened to discharge Dolan and Christensenbecause of their activities that were protected under the Act,but that on July 26 it carried out that threat. Respondentcontends that the discharges were completely unrelated toany protected activity of those employees. According toRespondent, those employees were discharged because theyengaged in gross violations of important safety rules in anincident that occurred in the early morning of July 19. Sex-ton testified that that was the only reason for the dischargeand if it had not been for that they would still be workingfor Respondent. In spite of that assertion, Respondent in-troduced evidence relating to poor work performed by thoseemployees prior to the July 19 incident. That evidence,though admittedly not relating to the immediate cause ofdischarge, will be considered as background.b.The misconduct prior to July 19Sometime in April Dolan was driving over an unpavedroad when the metal valve on the end of the hose disengagedfrom its fitting on the truck. The valve was pulled along theroad and damaged. Dolan stopped the truck and put thevalve back on the fitting. Dolan did not tell Sexton aboutthe incident until Sexton noticed the damage and asked.On April 24, Dolan reported for work substantially late;because of this and the valve incident Sexton decided to firehim.However, after discussing it with Dolan, Sextonchanged his mind. Sexton testified that after that incidentDolan started coming to work on time and producing morework, and he subsequently told Dolan that he could stay on.On May 22, Dolan delivered a 10-pound gas regulator to12CfStruksnes Construction Co, Inc,165 NLRB 106213Webb Tractorand EquipmentCompany,167 NLRB 383,Big Three Indus-tries,Inc,195 NLRB 37014This findingisbased onthe credited testimonyof Dolan Sexton testi-fied "Iwas trying to see if theywould realize-if they would care if theylost some of their benefits"He went onto averthat in fact no benefitswere cut71a customer when the job called for a 6-ounce regulator.Because of this the customer singed his hair when trying tolight the oven.On another occasion, a furnace and toolbox fell out of atruck that Dolan was driving without Dolan knowing it.They were subsequently returned.On still another occasion, Dolan and Christensen weretold to install a particular tank at a location selected by acustomer. After finding that the tank leaked, Dolan tried tostop the leak by tightening the valve. In attempting to do so,the valve stem and packing flew out, leaving a 3/4-inch hole.He managed to cram a lead pipe with a cap on it into thehole, but the tank still leaked. Dolan and Christensen load-ed the tank on a truck and took it back to the shopyardwhere they allowed the gas to escape into the atmosphere.Sexton testified that when he questioned them about it thenext morning they "smirked."Christensen repeatedly used the company truck as a per-sonal vehicle. Sometime in May, Sexton needed the truckafter 5 o'clock and could not find it. He discovered it loadedwith groceries away from the yard and he drove it back tothe yard. Later, Christensen came to the yard and took outhis groceries. Christensen testified that he used the companytruck with permission. However, he acknowledged that onone occasion Sexton did tell him not to use the truck for hisown use. He further averred that he did use it for his ownuse after that time. Sexton testified that Christensen hadused the truck for personal use after he had been told notto.As it is unlikely that Sexton would have taken the truckwith the groceries at a time when Christensen did havepermission to use the truck, I find that Christensen did usethe truck without permission.The above incidents may establish that Dolan and Chris-tensen were less than exemplary employees. However, it isclear from the testimony of Sexton that Respondent did notconsider any of that misconduct to be of sufficient gravitytowarrant discharge. The pivotal issue is, therefore, theincident of July 19.c.The July 19 incidentAt about 7 p.m. on July 18, a barge full of LPG arrivedfor Respondent at the Juneau dock. Sexton asked Dolanand Christensen to come back after dinner and help unloadthe barge, even though they had been working since 8 a.m.that morning. They all worked on the transfer of LPG fromthe barge to storage tanks in Respondent's yard through thenight.At about 1 a.m. on July 19, there were two LPGtrailers at Respondent's yard. One had already been emp-tied into the yard's storage tanks. The other, which con-tained 6,000 gallons of LPG, was in the process of beingpumped into a partially filled 18,000 gallon storage tank. Atthat time, the trailer with the 6,000 gallons of LPG wasconnected to the pump of the storage tank by a hose whichran from the back of the trailer to the storage tank pump.The trailer, in turn, was connected to the tractor which hadbrought the trailer from the barge. While the pumping wasgoing on, Sexton ordered Christensen to disconnect thetractor from the trailer that was being pumped so that thetractor could be used to haul away the empty trailer whichwas nearby. Sexton testified that for years he has discon- 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDnected tractors from trailers while the trailers were beingpumped and that the trailer is not disconnected from thestorage tank pump until the pumping is completed.In obe-dience to Sexton's instructions,Christensen attempted toseparate the tractor from the trailer while the trailer was stillbeing pumped.Christensen cranked up the trailer so that itslanding pads would hold it upright,released the pin on the"fifth wheel"which held the tractor to the trailer,and dis-connected the lines between the tractor and trailer.There isa sharp conflict in testimony as to what occurred next.Christensen testified to the following:Christensen jerkedthe tractor forward but saw that he wasn'tdisconnectedfrom the trailer,so he stopped.Dolan then walked out ofthe shop and came to the passenger side of the truck. Dolanmotioned for Christensen to go forward.Christensen did so,but the trailer was still connected and he again stopped.Dolan motioned for him to go ahead a third time and onceagain Christensen moved forward but failed to disconnect.Dolan told Christensen to stop and he did so immediately.Christensen got out of the cab and Sexton came runningaround from behind the trailer "jumping up and down andwaving his arms all over the place."While attempting todisengage,Christensen had not seen Sexton.Sexton toldChristensen that Christensen had almost broken the hoseand he wanted to know"what the hell was going on." Chris-tensen replied that he thought the trailer moved because thetrailer brakes weren'tholding. The trailer brakes on thatparticular trailer had previously presented difficulties andSexton was aware of it.Christensen then returned to thetractor,backed it up and cranked up the trailer a littlehigher.Sexton put a 4-by-4 board under the trailer wheelsand directed Christensen to drive forward The tractor wasdisengaged from the trailer without further difficulty, withthe trailer still being pumped.Dolan testified to the following: While he was leaving theoffice after drinking coffee, he saw the tractor bouncingwith the trailer dragging behind it. The tractor and trailerhad moved about 3 feet and the landing gear on the trailerhad been pulled in the dirt leaving a mark.Sexton was inback of the trailer where the hose to the pump was located.Dolan approached the tractor and stood near the tractordoor on the passenger side. He could see Sexton who wasalso on the passenger side but at the rear of the trailer.Sexton signaled for the tractor to move forward by movinghis right hand forward.Dolan in turn signaled Christensento go ahead.Christensen jerked the tractor forward about3 more feet with the trailer still connected.Sexton was stillwaving for them to go ahead by hand motions, but then hestopped those motions and began jumping up and downwaving both hands in the air. Dolan told Christensen to stopand Sexton came around to the driver's side of the truck andspoke to Christensen. Because of the noise created by thepump compressor and the diesel motor,Dolan did not hearwhat was said.Christensen then got back in the truck andbacked it up. The trailer was jacked higher and Sexton onceagain stood in back of the trailer looking at the hoses andmade the same signal he had previously made to go ahead.Dolan relayed the signal to Christensen,who then succeed-ed in disconnecting the truck from the trailer.Ruhle,the Union's business representative, credibly testi-fied that it is standard procedure tojerk a tractor to separateit from a trailer after the pin has been removed.He furthercredibly testified that he inspected the skid marks sometimeafter the incident and that the tractor and trailer had beenjerked forward on three separate occasions,about 3 feeteach time,leaving a 9-foot mark on the ground.Sexton testified to the following:Christensen did notjackup the landing gear of the trailer high enough to allow thelatch mechanism to release the tractor from the trailer. Sex-ton then got between the tractor and the trailer with an ironbar in order to lift part of the latch mechanism.At that time,Dolan was standing next to the tractor door and Sexton was4 or 5 feet away between the tractor and the trailer. Sextoncould hear Dolan talking to Christensen and he was certainthat Dolan could hear him. Dolan opened the truck doorand told Christensen to pull ahead.Christensen put thetractor in gear and dragged the trailer ahead about 9 feet inone continuous lunge. The landing pads dragged throughthe dirt that distance leaving a mark 2 or 3 inches deep.When Sexton saw what was happening,he stepped back sothat he was standing on the right side of the tractor's rearaxle about 3 feet away from Dolan.Sexton yelled for themto stop while Dolan was telling Christensen to go ahead. Bythe time Christensen stopped the truck,a hose connectingthe trailer to the pump of the storage tank was at the pointof breaking.Itwould have broken if the trailer had beenmoved another 6 inches and about 7 million cubic feet ofgas could have endangered the Mendenhall Valley. A breakwould have been extremely dangerous.Iam unable to fully credit either Sexton or Dolan's ver-sion of the incident.Serious doubts about Sexton's veracitywere raised by a report filed with the Alaskan Departmentof Labor concerning the reasons for the termination of Do-lan and Christensen.In that report,he stated that they weredischarged because they violated three separate sections ofRespondent's published safety manual, only one of whichreferred to "Driving away from a product transfer pointwith a loading hose still connected " One section was "Op-erating a vehicle while under the influence of alcoholic bev-erages, drugs, etc."Sexton testified that about 8 or 9 p.m.on July 18 he brought a six-pack of beer to where Dolan andChristensen were working; that he (Sexton)drank two of thebeers; that he offered the beer to the employees;that he leftthe six-pack with Dolan; and that he did not know whetherDolan accepted it. He did not testify that anyone other thanhimself actually drank beer that night.In spite of thosefacts, he attempted to justify his report to the Departmentof Labor by testifying that he felt that Dolan drank the beerwhich he himself offered to Dolan. Another safety violationattributed to the employees in Sexton's report to the Depart-ment of Labor as a reason for discharge was "dishonesty,including,but not limited to, deceit,concealment,or prevar-ication regarding material facts in accident reporting." Sex-ton testified that the dishonesty he referred to was astatement Dolan made in a conversation after the dis-charges at a meeting with Ruhle and Jaques.As that conver-sation did not take place until after the discharges,nothingthat took place during that conversation could have been acause for the discharges.Sexton's report to the Departmentof Labor combined with his testimony in attempting toexplain the report establishes that he is completely lackingcandor.All his testimony is therefore suspect. However, I PETROLANE ALASKA GAS SERVICEam also unable to to fully credit Dolan. Dolan's testimonythat the tractor was moved on the basis of the handsignalsfrom Sexton is inconsistent not only with the testimony ofSexton but with the assertion by Christensen that, when hefirst saw Sexton, Sexton was jumping up and down andwaving his arms all over the place because the hose hadalmost broken. Dolan's testimony is also difficult to recon-cile with his own assertion that Dolan began tojump up anddown and wave both hands in the air.Combining the credible portions of the testimony of Do-lan, Christensen, and Sexton, I find as follows: In attempt-ing to follow Sexton's instructions to remove the tractorfrom the trailer while the trailer was still being pumped,Christensen did not crank up the trailer sufficiently high todisconnect it from the tractor. When he attempted to jerkthe tractor away from the trailer, the pressure from theimproperly raised tractor together with the malfunctioningbrakes on the tractor caused the trailer to move forwardwith the tractor about 3 feet. At that time, Sexton wasstanding in back of the trailer where the hose was connectedto the pump. Dolan then came on the scene. He stood nearthe passenger door to the tractor and told Christensen topull forward again. When Christensen jerked the truck for-ward a second time in his effort to disengage the tractor,Sexton began shouting and waving for them to stop. He was,however, standing some distance away from Dolan at thefar end of the trailer. Because of the noise from the pumpingmotor and the diesel, it was difficult to be heard. Dolan sawSexton waving in an agitated manner and he did not con-strue it as a signal to go ahead. Dolan either negligentlyfailed to react to Sexton's expressed agitation or simplyignored it and tried to separate the tractor from the trailerin his own way. He again signaled Christensen to moveahead and Christensen jerked the truck ahead another 3feet. Sexton then went up to Christensen, told him of thedanger caused by the stretched hose and had him back thetruck up. After the trailer was jacked up higher and Sextonhad placed a 4-by-4 under the trailer's wheels, the tractorwas moved out from under the trailer with Sexton directingthe operation. The trailer was still being pumped.Itmay well be that thereis aninherent danger in attempt-ing to disconnect a tractor from a trailer while the trailer isbeing pumped. If so, Sexton was negligent in directingChristensen to perform that operation. However, Dolan wasin his own right negligent in directing the second and thirdmovement of the tractor without concerning himself withthe possibility of breaking the hose. Christensen was alsonegligent in following Dolan's instructions. Dolan knewthat the trailer was dragging behind the tractor. When thetrailer did not disengage after the first jerk forward, heshould have attempted to find the reason that the trailerwould not separate rather than risking the further move-ment of the trailer with the possible breakage of the hose.Ibelieve that both Christensen and Dolan engaged in mis-conduct with regard to the incident. However, it does notautomatically follow that the discharges were causally con-nected to that misconduct. The determination must bemade whether Respondent discharged Dolan and Christen-sen because of the misconduct or whether it used the mis-conduct as a pretext to disguise an unlawful discharge.73d.Events occurring between the July 19incidentand the dischargesAfter the work of unloading the barge was completed onthe morning of July 19, Sexton left Juneau for a vacation.He did not return until Monday, July 24. Also on July 19,Sexton gave Dolan and Christensen 3 days off to compen-sate for the 1 night they had worked.' Though Dolan andChristensen were given time off on July 19, 20, and 21,Sexton did ask Dolan to come to work for an hour each ofthose days after the salmon derby, and to check the re-corder. Sexton instructed Dolan to make whatever deliver-ieswere needed.When Sexton returned from his vacation on July 24, hetold Christensen that he was going to report the July 19incident to Jaques and that he was not going to have Dolanor Christensen around the plant anymore.Christensen credibly testified that on July 15 Sexton com-plained to Christensen about poor work performed by Do-lan and had stated, "Phil's not going to be with us muchlonger."On July 24, Sexton phoned Jaques and told him thatDolan and Christensen had tried to disconnect the tractorfrom the trailer while they were transferring LPG. He ex-plained that Dolan directed Christensen while Christensentried to drive the tractor out from under the trailer and thatChristensen had moved the tractor about 9 feet with thelanding pads down. Jaques asked whether there had beenother problems and Sexton answered that an improper regu-lator had been given, that a wall furnace and tools had beenlost from a truck and been returned by a customer, and thaton numerous occasions Christensen had not used wheelblocks on the delivery truck.16 Sexton asked Jaques for ad-vice. Jaques in turn talked to his superior and the decisionwas made to fire Dolan and Christensen. They were dis-charged on July 26.Jaques credibly testified that Respondent is very con-cerned with safety. Respondent's safety manual specificallyprovides that a driver will be terminated immediately fordriving away from any product transfer point with the load-ing hose still connected. In an incident in 1967 at Soldotna,Alaska, one of Respondent's drivers had driven away froma product transfer point with a loading hose connected. Thefitting on the tank broke and the LPG leaked out forminga vapor cloud which ignited when it reacheda pilot light ina nearby residence. The resulting fire burnt Respondent'splant, storage facility, two trucks, a store, three houses anda police station.When a new employee is hired, he is required to study thesafety manual and take a test on it. Paychecks are not madeout until an affidavit is received that the employee has takenand passed the test. This procedure was followed for Dolanand Christensen.15 Sexton testified."Ibought them a couple of beers-I thought it was theright thing to do I was going to give them time off-they got three days-acouple days later to go to the salmon derby, you know, which was three daysoff to compensate for the one night "16Though Sexton testified that he also told Jaques about the personal useof the truck and the escaping gas incident, Jaques did not refer to thosematters in his testimony 74DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Conclusions as to the dischargesThe General Counsel has established by credible evi-dence that: Dolan and Christensen had engaged in activitiesprotected by the Act (Dolan joined the Union and testifiedin the representation proceeding, and Christensen joinedthe Union); Respondent knew that Dolan and Christensenhad engaged in those activities (as established by the man-ner in which Respondent interrogated both Dolan andChristensen and the responses made by those employees tothe interrogation); Respondent harbored a virulent animos-ity against the Union and union adherents (as evidenced bythe two threats to discharge Dolan if he joined the Union,the threat to discharge Dolan because of his testimony inthe representation proceeding, the threat to discharge Chris-tensen ifthe employees selected the Union, the threat toreduce benefits if the Union was selected, and the unlawfulinterrogation of both Dolan and Christensen concerningtheir protected activities); and, after threatening to dis-charge union adherents, Respondent in fact did dischargeDolan and Christensen before the scheduled election couldtake place. Respondent attempted to meet the GeneralCounsel's strongprima faciecase by establishing that it wasconcerned with safety, and that both Dolan and Christen-sen had engaged in serious misconduct involving safety re-gulations in the incident on July 19.As the Board said inP.G. BerlandPaintCity, Inc.,199NLRB No. 145:The mere fact that an employer may want to part com-pany with an employee whose union activities havemade himpersona non gratadoes notper seestablishthat a subsequent discharge of that employee must beunlawfully discriminatory. If the employee himself ob-ligeshis employer by providing a valid independentreason for discharge-i.e., by engaging in conduct forwhich he would have been discharged anyway-hisdischarge cannot properly be labeled a pretext andruled unlawful.However, even where a plausible ground exists for discharg-ing an employee whose protected activities have angered hisemployer, that employer may not seize upon those groundswhere the real reason for the discharge is the employer'sdesire to rid himself of a union adherent.Liberty SportswearCorp.,201 NLRB No. 96. A violation of the Actexists wherea discharge is even partly motivated by the union activityof an employee.Branthaven, Inc., d/b/a Hospitality Home,192 NLRB 1062. As the court of appeals held inN.L.R.B.v.WhitenMachine Works,204 F.2d 883 (C.A. 1, 1953):In order to supply a basis for inferring discrimina-tion, it is necessary to show that one reason for thedischarge is that the employee was engaging in protect-ed activity. It need not be the only reason but it issufficient if it is a substantial or motivating reason,despite the fact that other reasons may exist.Respondent's entire course of conduct warrants the infer-ence that the fate of Dolan and Christensen was sealed wellbefore the July 19 incident. Sexton testified that the solereason for the discharge was the incident of July 19 and thatDolan and Christensen would still be working if that inci-dent had not occurred. However, the threats to dischargethose employees, the unlawful interrogations, Sexton's re-mark to Christensen on July 15 (4 days before the July 19incident) that Dolan was not going to be with them muchlonger, as well as Sexton's gross distortions in his report tothe State of Alaska in which he gave reasons for the dis-charges, all indicate that Respondent was simply biding itstime and waiting for some plausible excuse to disguise thereal reason for discharge. Respondent's conduct after theJuly 19 incident also indicates that the discharges were notbased on the incident. While Sexton was away on vacationDolan was in effect put in charge of Respondent's operationfor the hour a day he worked. During that time, Dolan wasthe only one working and was not subject to any supervi-sion. If the July 19 incident had really convinced Sextonthat Dolan's misconduct was sucha seriousbreach of safetyrules as towarrant discharge,it isunlikely that he wouldhave allowed Dolan to work without any supervision afterthe incident occurred. In effect, Sexton was showing hisconfidence in Dolan by letting him work alone. It was notuntil July 24, 5 days after the July 19 incident, that Sextontold Christensen that he wasn't going to have Dolan orChristensen around the plant anymore.17Under all these circumstances I find that Respondentseized upon the July 19 incident as a pretext for dischargingDolan and Christensen. I further find that Respondent car-ried out its threats and discharged Dolan because of hisunion activity and because he testified in the representationproceeding, and discharged Christensen because of hisunion activity. By such discharges, Respondent violatedSection 8(a)(3), (4), and (1) of the Act.D. The Alleged Refusal ToBargainThe Union demanded recognition in a letter received byRespondent on May 20. At that time, the Union representedthe two employees who constituted the entire appropriatebargaining unitset forth above. Both these employees hadsigned unequivocal authorization cards designating the Un-ion astheir representative for the purpose of collective bar-gaining.Respondenthas at all timesrefused torecognizethe Union as the representative of those employees.InN.L R.B. v. Gissel Packing Co., Inc.,395 U.S. 575(1969), the United States Supreme Court held that a bar-gainingorder would be appropriate in two situations. Thefirstwaswhere "the employer's threats of reprisal were socoercive that, even in the absence of a Section 8(a)(5) viola-tion, a bargaining order would have been necessary to re-pair the unlawful effect of those [unfair labor practices]."The secondwas " ... in lessextraordinarycasesmarked byless pervasive practices which nonetheless still have the ten-dency to undermine majority strength and impedethe elec-tion process." The Court also held: " . .. an employer caninsist on a secretballot election,unless,in the words of theBoard,he engages`in contemporaneous unfair labor prac-ticeslikely to destroy the Union's majority and seriouslyimpede the election."' InShip ShapeMaintenanceCo.,18917Though Sexton went through the motions of seeking advice from higherauthority,his conversation with Christensen establishes that it was Sextonwho made the effective decision to discharge PETROLANEALASKA GASSERVICENLRB 395, the Board expressed the test to be applied interms of whether the lingering effects of the unfair laborpractices rendered uncertain the possibility that traditionalremedies could ensure a fair election,and whether theUnion'smajority card designations obtained before the un-fair labor practices provided a more reliable test of theemployees'desires and better protected employee rightsthan would an election.As stated inJoseph J. Lachniet,d/b/a Honda of Haslett,201 NLRB No. 128, where a coer-cive atmosphere is createdby the employerwhich conven-tional Board remedies may not adequately disipate so thata fair election can be held with reasonable certainty, a bar-gaining order is warranted.See alsoGibson Products Compa-ny of Washington Parish La, Inc.,199 NLRB No. 115;Garland Knitting Mills of Beaufort, South Carolina, Inc.,178NLRB 396.In the instant case Respondent not only engaged in un-lawful threats to discharge employees and unlawful interro-gation,but unlawfully discharged the two employees whoconstituted the entire bargaining unit,thereby totally re-moving all eligible employees from the unit.Respondent'sunfair labor practices had such a far reaching impact on thebargaining unit that,even in the absence of an 8(a)(5) viola-tion,a bargaining order would be needed to repair the un-lawful effect of those unfair labor practices.A fair electioncannot,after such conduct,be ensured by the use of tradi-tional remedies and I find that the authorization cards pro-vide a more reliable test of the employees'desires and betterprotect the employees'rights than would an election. I fur-ther find that by refusing to recognize and bargain with theUnion on and after May 20,1972,Respondent violatedSection 8(a)(5) and(1) of theAct, andthat to effectuate thepolicies of the Act a bargaining order is required to remedythe refusal to bargain,as well as the other unfair laborpractices.Ship ShapeMaintenanceCo., surpa.IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Having found that Respondent discharged and refused toreinstatePhillip J.Dolan in violation of Section 8(a)(3), (4),and (1) of the Act and Duane Christensen in violation ofSection 8(a)(3) and(1) of theAct, I shallrecommend thatRespondentbe orderedto offer them reinstatement andmake them wholefor any lossof pay resulting from theirdischarge,by paymentto each of them of a sumof moneyequal to the amounthe normallywould have earned as75wages from the date of his discharge to the date on whichreinstatement is offered,less net earnings during that peri-od. Such backpay shall be computed on a quarterly basis inthemannerprescribed in P.W.Woolworth Company,90NLRB 289,and shall include interest at 6 percent as provid-ed inIsis and Plumbing & Heating Co.,138 NLRB 716.Having found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and (1)of the Act, I shall recommend that it be ordered to cease anddesist therefrom and, upon request, bargain collectively ingood faith with the Union as the exclusive representative ofall employees in the unit set forth above and,in the eventthat an understanding is reached,embody such under-standing in a signed agreement.It is further recommended that Respondent be ordered topreserve and, upon request,make available to the Board orits agents,for examination and copying,all payroll records,social security payment records,timecards,personnel re-cords and reports, and all other records necessary to analyzethe amountof backpay due.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.By discharging and refusing to reinstate Phillip J. Do-lan because of his activities on behalf of the Union andbecause he gave testimony under the Act,Respondent hasviolated Section 8(a)(3) and(4) of the Act.4.By discharging and refusing to reinstate Duane Chris-tensen because of his activities on behalf of the Union,Respondent has violated Section 8(a)(3) of the Act.5.Thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within the meaningof Section9(a) of the Act:All drivers and servicemen employed by Respondent atits Juneau,Alaska facility,excluding all professionaland office clerical employees,guards and supervisorsas defined in the Act, and all other employees.6.The Union is the exclusive representative of the em-ployees in the aforesaid unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.7.By refusing to recognize and bargain with the Unionas the exclusive representative of its employees in that uniton and after May20, 1972,Respondent has violated Section8(a)(5) of the Act.8.By the foregoing conduct, by threatening to dischargeemployees if they joined the Union or selected the Unionto represent them,by threatening to discharge an employeebecause he gave testimony under the Act,and by interrogat-ing employees concerning their union activities,Respon-dent has interfered with,restrained,and coerced employeesin the exercise of their rights guaranteed them by Section 7of the Act,in violation of Section 8(a)(1) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDUponthe foregoing findings of fact,and conclusions oflaw, and upon the entire record,and pursuant to Section10(c) ofthe Act, I herebyissue the following recommended:ORDER 18Respondent PetrolaneAlaska Gas Service,Inc., Juneau,Alaska,itsofficers,agents, successors,and assigns,shall:1.Cease anddesist from:(a)Discharging,refusing to reinstate, or otherwise dis-criminating againstany employeefor supporting Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpersof America, Local 959, or anyother union.(b)Discharging,refusing to reinstate,or otherwise discri-minating againstany employeefor giving testimony underthe National Labor RelationsAct, as amended.(c)Threatening to discharge employeesif theyjoin thatUnion.(d)Threatening to dischargeemployeesif they select thatUnionto represent them.(e)Threatening to dischargeemployees because theygive testimony underthe Act.(f) Interrogating employees concerning their union activ-ities.(g)Refusing to recognize and bargain with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,Local959, as the exclusive representa-tive of its employees in the following unit:All driversand servicemenemployed byRespondent atits Juneau,Alaska facility,excluding all professionaland office clerical employees, guards and supervisorsas defined in theAct, andall other employees.(h) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of theirrights guaranteed them in Section7 of the Act.2.Takethe following affirmative action to effectuate thepolicies ofthe Act:(a)Offer PhillipJ.Dolan andDuane Christensen imme-diate and full reinstatement to their formerjobs or, if thosejobsno longer exist,to substantially equivalent positions,without prejudice to their seniority or other rights and privi-leges, and make them whole for their loss of earnings in themanner set forth in the section of this Decision entitled"The Remedy "(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, all payrollrecords, socialsecurity paymentrecords, timecards,person-nel records and reports,and all otherrecordsnecessary toanalyze the amountof backpay due.(c)Upon request,bargaincollectivelywith said Union asthe exclusive representative of its employees in the bargain-ing unit and, in the event an understanding is reached,embody suchunderstanding in a signed agreement.(d) Postat its Juneau,Alaska, facility copiesof the at-tached notice marked"Appendix." 19 Copies ofthe noticeon formsprovidedby the Regional Director for Region 19,after beingduly signed by Respondent's authorized repre-sentative,shall be postedby Respondentimmediately uponreceipt thereof,and be maintainedby itfor 60 consecutivedaysthereafter in conspicuous places, including all placeswhere notices to employeesare customarilyposted Reason-able stepsshall be taken by Respondentto insure that saidnotices are not altered,defaced, or covered by any othermaterial.(e)Notify theRegionalDirectorfor Region 19, in writ-ing, within20 days from the date of the Order,what stepsRespondenthas taken to comply herewith.18 In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec 102 48of the Rules and Regulations,be adopted by the Boardand become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes19 In the event that the Board'sOrder is enforced bya Judgment of theUnited StatesCourt of Appeals, the wordsin the notice reading "Posted byOrder of theNational LaborRelations Board" shall read"Posted Pursuantto a Judgmentof the United States Courtof Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment.After a trial at which all sides had a chance to give evidence,an Administrative Law Judge of the National Labor Rela-tions Board has found that we violated the National LaborRelations Act, and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all these things except to theextent that membership in a union may be requiredpursuant to a lawful union-security clause.WE WILL NOT do anything that interferes with, re-strains,or coerces employees with respect to theserights.More specifically,WE WILL NOT discharge,refuse to reinstate,or other-wise discriminate against any employee for supportingInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, Local 959, orany other union.WE WILL NOT discharge,refuse to reinstate,or other-wise discriminate against any employee for giving testi-mony under the National Labor Relations Act, asamended.WE WILL NOT threaten to discharge employees if theyjoin that Union.WE WILL NOT threaten to discharge employees if theyselect that Union to represent them.WE WILL NOT threaten to discharge employees be-cause they give testimonyunder the Act.WE WILL NOT interrogate employees concerning theirunion activities. PETROLANEALASKA GASSERVICEWE WILL NOT refuse to recognize and bargain withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of Amenca, Local 959, asthe exclusive representative of our employees in thefollowing unit:All drivers and servicemen employed at our Juneau,Alaska facility, excluding all professional and officeclerical employees, guards and supervisors as de-fined in the Act, and all other employees.WE WILL offerfull reinstatementto Phillip J. Dolanand Duane Christensen, with backpay plus 6-percentinterest.WE WILL, upon request, bargain collectively with thatUnion as the exclusive representative of our employeesin that bargaining unit and,in the event that an under-standing is reached, embody such understanding in asigned agreement.DatedBy77PETROLANE ALASKAGAS SER-VICE, INC(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 10th Floor, Republic Building,1511 Third Avenue, Seattle, Washington 98101, Telephone206-442-7472.